DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 3 and 16 have been amended.  Claim 17 has been added.  Claims 1-17 are pending and examined on the merits.

The rejection of claim 3 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments.

The rejection of claims 1-6, 10, 15 and 16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.8,506,954 and the rejection of claims 1-10, and 13-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.8,506,954 in view of McCollester (U.S. 4,720,386) and Galipeau et al (U.S. 7,553,661) is withdrawn in light of applicant’s Terminal Disclaimer.

The rejection of claims 1-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10,286,049 is withdrawn in light of applicant’s Terminal Disclaimer.

New Grounds of Rejection
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 7, 11, 12, 15-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by the abstract of DeAngelo et al (Blood, 2004, Vol. 104, No. 11, abstract no. 441, reference of the IDS submitted 03/21/2019).
The abstract of deAngelo et al discloses a method of treating patients with AML, comprising the administration of pretransplant autologous vaccine primed lymphocytes reinfused into the patients with an autologous stem cell graft (lines 3-5 of the paragraph headed “Methods”).  The abstract discloses that for 28 patients a leukapheresis fraction was used to harvest leukemia stem cells (lines 1-2 of the paragraph headed “Results”).  This meets the limitation of “purified” tumor cells in claims 1, 11 and 12 since the luekerphesis fraction purifies AML cells in the blood from red blood cells.  Obtaining the leukapheresis fraction also meets the limitation of claim 7 because the leukapheresis separates the leukemic cells from whole blood which, in the case of the AML patients, is a suspension comprising primary tumor cells.  The abstract discloses that the pre-transplant vaccine comprised the irradiated autologous leukemia cells mixed with GM-CSF gene modified  K562 cells which meets the limitation of claim 15 requiring that the tumor cells are irradiated, and the limitations of claims 3, 16 and 17 requiring that tumor cells are formulated with an adjuvant and that the adjuvant is GM-CSF as the modified K562 cells secrete GM-CSF (lines 1-2 of the abstract under “Background”). The vaccine primed lymphocytes mixed with the autologous stem cell graft (ASCT) meets the requirements of a plurality of immune cells and a plurality of hematopoietic cells, respectively.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 5, 7, 11, 12, and 15-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the abstract of DeAngelo et al (Blood, 2004, Vol. 104, No. 11, abstract no. 441) in view of Kato et al (Bone Marrow Transplantation, 2001, Vol. 28, pp. 587-595).
The abstract of DeAngelo et al teaches the limitations of claims 1-3, 7, 11, 12, and 15-17 for the reasons set forth above.  The abstract does not teach that the ASCT (hematopoietic cells) further comprise CD34+ cells as required in claim 5.
Kato et al teach that a CD34+ population in bone marrow  can provide durable  donor-derived long-term host hematopoietic reconstitution (page 587, second column, lines 1-7).  Kato et al teach that CD34+ recognized as a stem and progenitor cell marker is widely used in clinical autologous stem cell transplantation (page 587, second column, lines 7-11).
It would have been prima facie obvious at the time the invention was made to use CD34+ stem cell transplant for the ASCT of the abstract of DeAngelo et al.  One of skill in the art would have been motivated to do so by the teachings of Kato et al that the CD34+ fraction of bone marrow provides long-term host hematopoietic reconstitution.  One of skill in the art would understand that the induction and consolidation chemotherapy taught by the abstract of DeAngelo results in the killing of hematopoietic cells in the subject and necessitates the administration of a stem cell transplant to reconstitute the immune system of the subject. 

Claims 1-3, 7, 8, 11, 12, and 15-17are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the abstract of DeAngelo et al (Blood, 2004, Vol. 104, No. 11, abstract no. 441) in view of Quesenberry (WO2005/003321) and Gelfand et al (WO2006/109300).

The abstract of DeAngelo et al teaches the limitations of claims 1-3, 7, 11, 12, and 15-17 for the reasons set forth above.  The abstract does not teach that the ASCT and vaccine primed lymphocytes are formulated for intravenous administration, required in claim 8.
Quesenberry teaches that in general, methods for bone marrow/stem cell transplants after myeloablation with irradiation or chemotherapy involve intravenous infusion after the specific ablative therapy (page 9, lines 17-19).
Gelfand et al teach that donor cells obtained by apheresis to produce a fraction of PBMC, such as for a donor lymphocyte infusion, are usually injected intravenously or intrathecally (page 32, second full paragraph).
It would have been prima facie obvious at the time the invention was made to  formulate the vaccine primed lymphocytes mixed with the ASCT graft for intravenous administration.  One of skill in the art would have been motivated to do so because the abstract teaches that the vaccine primed lymphocytes were mixed with the ASCT, Quesenberry teaches the general practice of intravenous infusion of bone marrow/stem cell transplants, and Gelfand et al teach that donor lymphocytes are usually administered by intravenous or intrathecal injection.  

Allowable Subject Matter
Claims 4, 8-10, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643